 


110 HRES 7 EH: 
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 7 
In the House of Representatives, U. S., 
 
January 4, 2007 
 
RESOLUTION 
 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: 

Committee on Agriculture:Mr. Peterson of Minnesota, Chairman.

Committee on Appropriations:Mr. Obey, Chairman; Mr. Murtha, Mr. Dicks, Mr. Mollohan, Ms. Kaptur, Mr. Visclosky, Mrs. Lowey, Mr. Serrano, Ms. DeLauro, Mr. Moran of Virginia, Mr. Olver, Mr. Pastor, Mr. Price of North Carolina, Mr. Edwards, Mr. Cramer, Mr. Kennedy of Rhode Island, Mr. Hinchey, Ms. Roybal-Allard, Mr. Farr, Mr. Jackson of Illinois, Ms. Kilpatrick of Michigan, Mr. Boyd of Florida, Mr. Fattah, Mr. Rothman, Mr. Bishop of Georgia, Mr. Berry, Ms. Lee, Mr. Udall of New Mexico, Mr. Schiff, Mr. Honda, Ms. McCollum of Minnesota, Mr. Israel, Mr. Ryan of Ohio, Mr. Ruppersberger, Mr. Chandler, Ms. Wasserman Schultz, and Mr. Rodriguez.

Committee on Armed Services:Mr. Skelton, Chairman.

Committee on the Budget:Mr. Spratt, Chairman.

Committee on Education and Labor:Mr. George Miller of California, Chairman.

Committee on Energy and Commerce:Mr. Dingell, Chairman; Mr. Waxman, Mr. Markey, Mr. Boucher, Mr. Towns, Mr. Pallone, Mr. Gordon of Tennessee, Mr. Rush, Ms. Eshoo, Mr. Stupak, Mr. Engel, Mr. Wynn, Mr. Gene Green of Texas, Ms. DeGette, Mrs. Capps, Mr. Doyle, Ms. Harman, Mr. Allen, Ms. Schakowsky, Ms. Solis, Mr. Gonzalez, Mr. Inslee, Ms. Baldwin, Mr. Ross, Ms. Hooley, Mr. Weiner, Mr. Matheson, Mr. Butterfield, Mr. Melancon, Mr. Barrow, and Mr. Hill.

Committee on Financial Services:Mr. Frank of Massachusetts, Chairman.

Committee on Foreign Affairs:Mr. Lantos, Chairman.

Committee on Homeland Security:Mr. Thompson of Mississippi, Chairman.

Committee on House Administration:Ms. Millender-McDonald, Chairman.

Committee on the Judiciary:Mr. Conyers, Chairman.

Committee on Natural Resources:Mr. Rahall, Chairman.

Committee on Oversight and Government Reform:Mr. Waxman, Chairman.

Committee on Rules:Ms. Slaughter, Chairman.

Committee on Science and Technology:Mr. Gordon of Tennessee, Chairman.

Committee on Small Business:Ms. Velázquez, Chairman.

Committee on Standards of Official Conduct:Mrs. Jones of Ohio, Chairman.

Committee on Transportation and Infrastructure:Mr. Oberstar, Chairman.

Committee on Veterans’ Affairs:Mr. Filner, Chairman.

Committee on Ways and Means:Mr. Rangel, Chairman; Mr. Stark, Mr. Levin, Mr. McDermott, Mr. Lewis of Georgia, Mr. Neal of Massachusetts, Mr. McNulty, Mr. Tanner, Mr. Becerra, Mr. Doggett, Mr. Pomeroy, Mrs. Jones of Ohio, Mr. Thompson of California, Mr. Larson of Connecticut, Mr. Emanuel, Mr. Blumenauer, Mr. Kind, Mr. Pascrell, Ms. Berkley, Mr. Crowley, Mr. Van Hollen, Mr. Meek of Florida, Ms. Schwartz of Pennsylvania, and Mr. Davis of Alabama.

 
 
Karen L. Haas,Clerk. 
